Citation Nr: 0811236	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
including as due to exposure to asbestos.

2.  Entitlement to service connection for prostate cancer, 
including as to due herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970, and from June 1971 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The issue of entitlement to service connection for prostate 
cancer, including as due to herbicide exposure, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate a current 
disability manifested or caused by breathing problems.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested or caused by breathing problems have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in March 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide; and, it informed the veteran that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send in any evidence in the veteran's 
possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  A July 2006 
letter informed the veteran of disability evaluations and 
effective dates, and while this letter post-dated the 
original adjudication of this claim, service connection for 
the claimed disability is being denied, and as such, no 
effective date or rating percentage will be assigned.  The 
Board thus finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
post-service private medical records have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claim for service connection for breathing 
problems.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The record does not contain any evidence 
demonstrating a current diagnosis of any respiratory 
condition.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Breathing Problems

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that he is entitled to service 
connection for breathing problems, including as due to 
alleged asbestos exposure in service.  Service medical 
records confirm that the veteran complained of difficulty 
breathing in September 1975 and was admitted to the hospital 
for observation.  The veteran was released with a diagnosis 
of a sprained muscle.  The veteran's April 1976 separation 
examination also notes calcified right hilar lymph nodes 
revealed on a chest x-ray.  

The Court has held that an in-service condition or injury 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Though the veteran contends that he suffers from breathing 
problems as a result of exposure to asbestos, there is no 
current diagnosis of a disability manifested or caused by 
breathing problems.  Despite being instructed to provide 
information about post-service medical treatment for 
breathing problems, including dates and places of treatment 
as well as names and locations of treatment providers, the 
veteran has not provided any such information.  Further, the 
veteran has not provided alternative evidence of a current 
diagnosis of a disability manifested or caused by breathing 
problems.  Therefore as there is no medical evidence of a 
diagnosis of a disability manifested or caused by breathing 
problems, service connection is not warranted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for breathing problems is 
not warranted.


ORDER

Service connection for breathing problems is denied.


REMAND

Additional development is necessary before a decision can be 
made in this case.

The veteran alleges he has prostate cancer due to exposure to 
herbicides (Agent Orange).  His medical records establish a 
current diagnosis of prostate cancer.  In general, VA 
regulations allow for presumptive service connection for 
prostate cancer for veterans who are presumed to have been 
exposed to Agent Orange while serving in the Republic of 
Vietnam beginning on January 9, 1962 and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam. Rather, he asserts that he was 
exposed to Agent Orange while stationed in Thailand during 
the Vietnam era.  He stated that herbicide was sprayed around 
the base to help guard the perimeter, and that he also 
routinely conducted inspections of survival equipment on 
helicopters that were used to spray the defoliant.   

The veteran's personnel records show that the veteran had two 
periods of service in Thailand.  According to performance 
reports, the veteran was stationed at Korat Royal Thai Air 
Force Base (RTAFB) from March 24, 1972 to March 23, 1973, and 
at U-Tapao Air Force Base (AFB) from November 21, 1974 to 
October 10, 1975.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea. VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
2.C.10.n, directs that a detailed description of the 
veteran's claimed herbicide exposure should be sent to the 
Compensation and Pension (C&P) Service via e-mail to 
VAVBAWAS/CO/211/AGENTORANGE, with a request to review the 
Department of Defense's (DoD's) inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the C&P Service's review did not confirm that 
herbicides were used as alleged, a request should then be 
submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.

There is no indication in the claims file that the RO engaged 
in this prescribed development and verification process.  
Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand should be 
investigated and developed as prescribed in M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
claimed herbicide exposure as follows: 

(a) Create a detailed list of the 
veteran's claimed exposure to herbicides, 
to include his allegations that he was 
exposed to Agent Orange while stationed at 
Korat RTAFB from March 24, 1972 to March 
23, 1973, and at U-Tapao AFB from November 
21, 1974 to October 10, 1975; that Agent 
Orange was sprayed around the perimeter of 
these bases; and that his duties involving 
inspecting and repairing survival 
equipment on helicopters that sprayed the 
defoliant exposed him to Agent Orange.

(b) Provide the detailed description of 
the veteran's exposure to C&P Service via 
e-mail at VAVBAWAS/CO/211/AGENTORANGE and 
request a review of DoD's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.   

(c) If a negative response is received 
from the C&P Service, provide the 
veteran's detailed statement to JSRRC for 
verification as to whether the veteran was 
exposed to Agent Orange as alleged during 
his period of service in Thailand.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for prostate cancer, to include 
as due to herbicide exposure.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


